Saxe, J. (dissenting in part).
The Education Article of the New York State Constitution (NY Const, art XI, § 1), mandates that every public school student be provided. with the opportunity to obtain a sound basic education (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 315, citing Board of Educ., Levittown Union Free School Dist. v Nyquist, 57 NY2d 27, 48, appeal dismissed 459 US 1138). The trial court, after hearing over 100 days of testimony from over 70 witnesses, essentially found that the New York City school system is not receiving sufficient funding to offer all of its students the required opportunity for a sound basic education. While I, like my colleagues, take issue with certain of the trial court’s conclusions and directives, there was more than ample support for the central finding that the City’s “at-risk” students, amounting to a large segment of its student population, are unable to obtain the education to which they are entitled. Further, evidence supports the trial court’s conclusion that it is deficiencies in the programs, personnel, tools and instrumentalities of learning provided by the City schools that prevent these at-risk students from obtaining an education, and that these deficiencies are due to a lack of funds needed to provide the needed programs, personnel and training.
Of course, this Court has authority as broad as that of the trial court to review the evidence and make different findings of fact (see, Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499). However, the evidence here so strongly supported the trial court’s fundamental conclusions with regard to the education being provided to “at-risk” students that the trial court can only be reversed by ignoring either much of the evidence or the actual circumstances of the City’s student population.
*29The Relevance of the Needs of the City’s “At-Risk” Students
New York City’s 1.1 million public school students include a large percentage of children at serious risk of academic failure due to poverty and other socioeconomic and demographic factors. It was established that in past years, 73% of New York City students have been eligible for the federal free lunch program offered to low-income students, over 40% have come from families receiving Aid to Families with Dependent Children, and that 84% of its students are from a racial minority group. Over 90% of the State’s recent immigrants live in New York City, and over 80% of the State’s students with limited proficiency in English live here as well.
Generally, the “at-risk” label has been applied where several factors affect a child’s education: as the trial court recognized, poverty, race, ethnicity, and immigration status are not in themselves determinative of student achievement, but the life experiences that are correlated with those factors tend to create barriers to academic achievement. In addition, children from impoverished families may experience further hurdles if they attend a school filled with similarly disadvantaged children, schools with “concentrated poverty.” Further, children from poor immigrant families may also experience problems with limited English language proficiency.
The State protests that these statistics have no applicability to this case, contending that deficiencies in student performance that are attributable to socioeconomic conditions extrinsic to the education system are not relevant to assessing whether schools are meeting constitutional standards. It takes the position that once socioeconomic factors are factored out, spending has no significant impact on students obtaining an education. Stated another way, this argument limits the State’s responsibility to that of providing whatever educational experience would be necessary for some theoretical student, without any socioeconomic disadvantages, to obtain the requisite education. In a related argument, the State suggests that the City’s expenditure of an average of $9,500 per year per student must necessarily provide the required opportunity for a minimally adequate education.
I do not accept the State’s position. First of all, the question of whether a minimally adequate education is being offered to New York City’s public school students cannot be answered by considering whether it would be adequate if it were being provided to a theoretical student body consisting only of privileged children. In that case, the form and content of the *30education currently being offered generally in New York City might be deemed adequate, despite its many deficiencies. Indeed, there are currently many students in New York City public schools who are obtaining far better than a merely adequate education. However, many of these students are in the City’s special academic programs, or are in schools in wealthier districts that receive additional funds from outside corporate and family sources, which districts are more likely to contain families whose members assist and provide support for their children’s studies.
To properly weigh whether a minimally adequate education is being offered to New York City’s public school students, the actual circumstances and needs of all the students must be considered. It is not enough that a portion of the City’s students can obtain an adequate education, where it is demonstrated that another large segment of students is unable to do so, especially when this inability is caused by the school system’s failure to provide the necessary programs, facilities and educational approaches due to a lack of sufficient funding.
Nor does the City’s average expenditure of approximately $9,500 per student in and of itself establish that a “minimally adequate education” is being offered. As the trial court properly found, this figure is misleading. In fact, given the sums the City schools are required to spend for special education, and the disproportionate number of students receiving special education services, the real amount available to be spent for a non-special education student is far lower.
The City’s average per-pupil spending is lower than the average of New York State school districts, and is even low in comparison to the amount spent per student by other large municipal school districts, including Newark, Boston and Buffalo. This disparity is attributable in part to the City’s lower contribution, but it is also explained by the State’s providing less aid to New York City than it does to many districts with similar needs, even those with substantially smaller proportions of at-risk students. Indeed, the State’s “wealth equalization” approach to school funding, by which less affluent districts receive greater funding, actually serves to decrease New York City’s share of the State’s education funding, despite the City’s extremely high concentration of students requiring extra assistance.
None of this is to say that the State is answerable where students decline to take the opportunity to learn. The mere fact that many students have failed to obtain even a minimally *31adequate education does not alone demonstrate that the City schools failed to offer these students the opportunity to obtain an education; in and of itself, it could simply mean that all those students failed to take advantage of that opportunity.
Nevertheless, plaintiffs’ point is that the failure of the New York City school system is not solely attributable to unwilling or uninterested students; they have demonstrated that a large portion of the student population of New York City has been unable to obtain an adequate education because of shortcomings in what is offered and how it is offered, due in large part to a lack of funds necessary to successfully provide those New York City students with that which they need in order to obtain a sound basic education.
Once it is recognized that the needs of actual students must be considered in determining whether the requisite education is being offered, the question becomes whether the evidence warrants the conclusion that (1) a substantial segment of the students of the New York City public schools has been unable to obtain a sound basic education, and (2) these students would be able to successfully obtain the education to which they are entitled if the State ensured that the City was able to spend sufficient funds.
What Constitutes a Sound Basic Education
The State argues that despite the poor test results touted by plaintiffs, a sound basic education is being made available since the level of education required by the Education Article amounts to the ability to read and perform arithmetic calculations.
While the Court of Appeals insisted that it did not intend a full definition of what constitutes a sound basic education, it explained the concept generally as consisting of “the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury” (see, Campaign for Fiscal Equity, 86 NY2d 307, 316, supra). It went on to explain that the concept requires “minimally adequate teaching of reasonably up-to-date basic curricula such as reading, writing, mathematics, science, and social studies, by sufficient personnel adequately trained to teach those subject areas” {id. at 317). Also required are “minimally adequate physical facilities and classrooms which provide enough light, space, heat, and air to permit children to learn,” and “access to minimally adequate instrumentalities of learning such as desks, chairs, pencils, and reasonably current textbooks” {id.).
*32The trial court heard and considered vast quantities of evidence and found, based upon that evidence, that while “the City’s at-risk children are capable of seizing the opportunity for a sound basic education if they are given sufficient resources,” the resources those at-risk children need in order to successfully obtain an education are currently not being provided. (187 Misc 2d 1, 23 [emphasis added].) Specifically, these children need an “expanded platform” of programs that will allow them to spend “more time on task,” including the availability of prekindergarten, so-called “extended time programs” such as after-school and summer programs, and literacy programs such as “Reading Recovery” and “Success for All.” (Id. at 76-77.) They also need competent teachers adequately trained to teach their subject areas, which, particularly in such difficult circumstances, means teachers who receive ongoing professional development to assist them with instructional strategies.
The conclusion that this large segment of the City’s public school students is not, in fact, being given the opportunity to receive even a minimally adequate education, was well supported by the data offered at trial.
Year after year, an extraordinary percentage of New York City public school students demonstrates a lack of basic skills. For instance, large percentages were unable to achieve even the very low competency threshold set for the standardized reading and math tests required by the State for third and sixth graders until 1998, which low thresholds were designed to identify students in need of remedial assistance. Since 1998 the State Education Department has used more rigorous standardized tests keyed to the New York State Regents’ new learning standards; on these tests, New York City public school students scored substantially worse than the rest of the State’s students.
The State protests that the trial court applied too elevated a standard for defining the elements of a sound basic education. While I, like the majority, would reject the trial court’s definition of “function [ing] productively as civic participants” to include the possession of such skills as are necessary to obtain employment paying a “living wage,” there is no need to entirely reject the trial court’s findings based upon that disagreement. The findings of fact, made upon overwhelming evidence, reflect an educational process that fails to offer far more than merely the skills to get a high-paying job; it fails to offer a large segment of its students the opportunity to obtain sufficient skills *33to “function productively as civic participants” in any sense of those words.
I do not accept the proposition that providing students with instruction by which they may achieve sixth-grade arithmetic skills and an eighth-grade reading level is sufficient to satisfy the constitutional requirement that the State provide children with the opportunity to obtain “the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury” (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 316). Even defendants agree that the skeletal framework set out by the Court of Appeals requires not only competency at reading, writing, and mathematics, but essentials of reasoning and analysis as well. I also note that if the State’s constitutional mandate under the Education Article is satisfied by providing students with low-level arithmetic and reading skills, then logically, it has no meaningful obligation to provide any high school education at all.
Accordingly, while I disagree with the trial court’s suggestion that to be “minimally adequate” an education must prepare a student for more than a “low-level job[] paying the minimum wage” (187 Misc 2d 1, 15), the facts established by plaintiffs demonstrate a failure to satisfy even the basic parameters set out by the Court of Appeals, which requires “the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury” (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 316, supra).
I disagree with the majority’s suggestion that the evidence “implicates the system of education, not the system of funding.” To assert that the problem is with the pedagogy, not the amount of funding, fails to acknowledge plaintiffs’ showing that programs proven to succeed with at-risk students have repeatedly needed to be cut back or eliminated because of a lack of sufficient funds to provide those programs in addition to the basic, “no frills” classroom education in crowded classrooms with large student-teacher ratios, insufficient professional development and poor supplies.
The majority also interprets my views as suggesting that “almost the entire City student population is ‘at risk,’ ” and reasons that if this is so, the obvious answer is to completely redirect the funding to the type of programs needed by at-risk students. Of course, this line of reasoning is disingenuous. The *34City school system has a wide variety of students, one large segment of which needs, and is not getting, a type of focused assistance that the school system has found to be too expensive to provide to all who need it.
Causation
I disagree with the majority’s view that plaintiffs failed to prove a causal link between the State’s inadequate funding of the New York City public schools and the inability of so many City public school students to obtain an education.
There was substantial evidence that at-risk students who have received the type of resources proposed by plaintiffs have made impressive academic progress. In New York City, 99% of the students who completed the Reading Recovery program were able to read at grade level by the end of the school year, even though they began the year significantly below grade level; a comparison group of at-risk students who did not receive Reading Recovery support only achieved this level for 38% of the group.
Another illustration can be found in the so-called “Chancellor’s District,” created from the worst performing schools, the successes of which also demonstrate how providing extra funds can dramatically improve the education being obtained by the worst-performing students. The program has taken “discretionary” funds from other parts of the Chancellor’s budget and given those schools extra supervision and extra resources, such as implementation of the “Success for All” literacy program. The result in the lower grades was that the students’ reading scores climbed faster than in most other New York City schools.
The majority points out that plaintiff’s expert “conceded” that investing money in the family rather than the schools “might pay off even more.” This assertion, even if true, adds nothing to the analysis. It is the job of the schools to provide all students with the opportunity to obtain at least a basic education, and it is the responsibility of the State to provide enough funding for it to do so. It is irrelevant that other, and perhaps greater accomplishments could be achieved by investing the same funds to provide other kinds of support to those children’s families.
The evidence demonstrates that the failure of the New York City public schools to provide a large portion of its students with an education is the direct result of insufficient resources. The lack of funds results not only in insufficient programs for the at-risk students who require extra programs in order to *35successfully learn, but additionally, inter alia, in insufficient numbers of qualified, properly certified teachers as well as insufficient support for teachers. For instance, as a direct result of lower teacher salaries than those offered in surrounding districts, as well as worse teaching conditions, New York City is unable to attract the necessary number of qualified, certified teachers. Further, the neediest students, who require the most assistance from their teachers if they are to succeed at obtaining a basic education, are assigned the system’s least qualified teachers, since the poorest, neediest students generally reside in the poorer, more dangerous neighborhoods, and, by collective bargaining, teachers with seniority are entitled to transfer into open positions in districts. These less qualified and less experienced teachers then in turn receive insufficient support and supervision, caused in part by the absence of funds in these districts to provide for ongoing professional development of the type most useful in assisting new teachers in succeeding with difficult students.
Chronic underfunding, although interspersed with some years of greater funding, has also led to deterioration of school buildings, overcrowding, inadequacy of textbooks, library materials, laboratory supplies and basic classroom supplies, and, in some schools, even an insufficient number of desks and chairs.
The majority concludes that it is not the State’s underfunding, but rather, the Board of Education’s misuse of funds, that is the cause of the City schools’ inability to fund the necessary programs. This approach fails to recognize that redirecting the already allocated funds from one program to another would simply create other problems caused by underfunding to spring up elsewhere.
Notably, the majority does not accept the State’s argument that the Board of Education is actually chargeable with waste or abuse of funds. Rather, it emphasizes the testimony that millions of dollars could be saved by reassignment into the general school population of students who were improperly assigned to special education programs.
There was evidence indicating that possibly tens of thousands of the 135,000 students in special education were improperly placed there, and that a majority of students classified as learning disabled do not meet the definition of that term. I agree with the proposition that students ought to be placed in the least restrictive educational environment. However, we cannot assume that if these students were to be removed from their *36special education programs they would be reabsorbed within the general student population at no further additional expense to the Board of Education. This is not to suggest that there would be no savings at all if all students were properly placed in the least restrictive environment. It should be acknowledged, though, that whether or not the students at issue fall within the formal definition of “learning disabled” or “special education students,” most of them were diagnosed and/or placed as they were precisely because the standard teaching approach, used for the general student population, was not successful with those students. Consequently, changing their placement would not necessarily result in the extent of savings the majority so optimistically suggests.
The trial court therefore appropriately concluded that although there would be substantial savings (between $105 million and $335 million) in the sums directly funneled to the special education program if all students were properly placed, it also correctly recognized that nevertheless, much of this amount would not then become available to be spent on the type of programs demonstrably needed here.
In sum, the evidence demonstrates that which the trial court found, namely, that New York City’s large number of at-risk students are not receiving the “sound basic education” to which they are entitled, that in order for at-risk students to have the opportunity for academic success, they must be provided with sufficient resources and programs with which they currently are not being provided, and that this deficiency is caused by insufficient resources resulting from inadequate funding. No “presumption of unconstitutionality” is being applied here. Rather, the evidence amply supports the conclusion that the level of funding provided to the New York City public school system is at a level so low as to violate the Education Article of the New York State Constitution (NY Const, art XI, § 1).
Accordingly, I would affirm to the extent that the trial court found that defendants have violated the Education Article of the New York State Constitution by failing to provide a substantial portion of its students with the opportunity to obtain a sound basic education.
In view of this, I would affirm the provision of the judgment which directs the State to determine the actual cost of providing City public schools with the programs they need in order to be able to give all their students the opportunity to obtain an education. Such costs would include the extended platform of programs needed by at-risk children, and the type of teacher *37development programs that assist new and inexperienced teachers develop the skills they need to successfully educate their students.
The State must then ensure that those necessary funds are provided. To the extent the State believes it is the City’s responsibility to provide additional funds, under the Education Article, the State has the responsibility to enact and enforce the legislation to bring that about.
However, those provisions of the judgment requiring defendants to alter the statewide funding mechanisms go beyond the relief sought. Laudable a goal as that may be, the purpose of this lawsuit was to ensure sufficient funding for the New York City public schools, and any other relief, no matter how beneficial, is uncalled for.
Finally, I agree with the majority’s rejection of plaintiffs’ claims under title Vi’s implementing regulations.
Motions seeking leave to file amicus curiae briefs granted.
Buckley and Sullivan, JJ., concur with Lerner, J.; Tom, J.P., concurs in a separate opinion; and Saxe, J., dissents in part in a separate opinion.
Order and judgment (one paper), Supreme Court, New York County, entered January 31, 2001, reversed, on the law and the facts, without costs, a declaration made in favor of the State of New York that the State’s educational funding system does not contravene the constitutional Education Article, and the claim under the Department of Education implementing regulations and 42 USC § 1983 dismissed. Motions seeking leave to file amicus curiae briefs granted.